                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DENISE GONZALEZ,

             Plaintiff,

v.                                                           CV No. 18-858 WJ/CG

MRC GLOBAL (US), INC.,

             Defendant.

              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on September 12, 2019,

at 2:30 p.m. Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the

prompts, and enter access code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
